IN THE SUPREME COURT OF THE STATE OF NEVADA




                   GRANITE GAMING GROUP I, LLC            No. 64549
                   D/B/A MERMAIDS CASINO, A NEVADA
                   LIMITED LIABILITY COMPANY; AND
                   GRANITE GAMING GROUP III, LLC
                   D/B/A LA BAYOU CASINO, A NEVADA
                   LIMITED LIABILITY COMPANY,
                   Appellants,
                                                              FILED
                   vs.                                        APR 1 1 2016
                   THE FREMONT STREET                        TRACIE K. LINCEmAN
                   EXPERIENCE LLC, A NEVADA               CLERFLOF SUPREME COURT
                                                         BY
                   LIMITED LIABILITY COMPANY;                  DEPUTY CLERK

                   JEFFREY VICTOR, IN HIS OFFICIAL
                   CAPACITY AS PRESIDENT OF THE
                   FREMONT STREET EXPERIENCE
                   LLC; GOLDEN GATE CASINO, LLC, A
                   NEVADA LIMITED LIABILITY
                   COMPANY; GOLDEN GATE
                   EXPERIENCE, INC., A NEVADA
                   CORPORATION; MARK
                   BRANDENBURG, AN INDIVIDUAL;
                   DROCK GAMING, LLC, D/B/A THE D
                   (F/K/A FITZ AND/OR FITZGERALD'S),
                   A NEVADA LIMITED LIABILITY
                   COMPANY; GNLV CORP. D/B/A
                   GOLDEN NUGGET HOTEL & CASINO,
                   A NEVADA CORPORATION; FOUR
                   QUEENS, LLC, D/B/A FOUR QUEENS,
                   A NEVADA LIMITED LIABILITY
                   COMPANY; VINTAGE VEGAS
                   GAMING, LLC, D/B/A BINION'S
                   GAMBLING HALL & HOTEL, A
                   NEVADA CORPORATION; CITY OF
                   LAS VEGAS; AND CAROLYN
SUPREME COURT
      OF
    NEVADA

(0) I997A   ae).
                GOODMAN, IN HER OFFICIAL
                CAPACITY AS MAYOR ONLY AND
                NOT IN ANY PERSONAL CAPACITY,
                Respondents.


                                        ORDER OF AFFIRMANCE

                            This is an appeal from a district court order denying a motion
                for a preliminary injunction. Eighth Judicial District Court, Clark
                County; Elizabeth Goff Gonzalez, Judge. A district court has discretion in
                deciding whether to grant a preliminary injunction and its decision "will
                be reversed only where the district court abused its discretion or based its
                decision on an erroneous legal standard or on clearly erroneous findings of
                fact." Boulder Oaks Cmty. Ass'n v. B & J Andrews Enters., LLC,     125 Nev.
                397, 403, 215 P.3d 27, 31(2009) (internal quotations omitted). We affirm.
                            Appellant Granite Gaming Group (Granite Gaming) is suing
                respondents in order to prohibit Fremont Street Experience from allowing
                its casino members to build outdoor permanent bars that encroach onto
                city land. Granite Gaming filed a motion for a temporary restraining
                order and preliminary, injunction. The district court granted the
                temporary restraining order, but after an evidentiary hearing, denied the
                preliminary injunction on the ground that Granite Gaming had not
                demonstrated a reasonable probability of success on the merits. Granite
                Gaming appeals.
                            To obtain a preliminary injunction, the moving party must
                show that it "enjoys a reasonable probability of success on the merits and
                that the defendant's conduct, if allowed to continue, will result in
                irreparable harm for which compensatory damage is an inadequate
                remedy." Dixon v. Thatcher, 103 Nev. 414, 415, 742 P.2d 1029, 1029
SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A
                 (1987). "[T]he irreparable harm must be articulated in specific terms by
                 the issuing order or be sufficiently apparent elsewhere in the record."
                 Dep't of Conservation and Nat. Res., Div. of Water Res. v. Foley, 121 Nev.
                 77, 80, 109 P.3d 760, 762 (2005).
                             The district court denied preliminary injunctive relief based
                 on its determination that Granite Gaming did not demonstrate a sufficient
                 probability of success on the merits to warrant an injunction. As
                 respondents note in their answering brief, we do not need to reach the
                 likelihood of success on the merits because Granite Gaming failed to show
                 irreparable harm. See Gelco Corp. v. Coniston Partners, 811 F.2d 414, 418
                 (8th Cir. 1987) ("The failure to show irreparable harm is, by itself, a
                 sufficient ground upon which to deny a preliminary injunction ....").
                 Granite Gaming asserts that "[firreparable harm is conclusively presumed
                 where there is a violation of statute involving the use of land." But
                 Granite Gaming cites no legal authority for this assertion and therefore,
                 we will decline to credit it. See Maresca v. State, 103 Nev. 669, 673, 748
                 P.2d 3, 6 (1987) ("It is appellant's responsibility to present relevant
                 authority and cogent argument; issues not so presented need not be
                 addressed by this court.").
                              Granite Gaming has made no other arguments nor pointed to
                 any facts showing the threat of irreparable harm. Therefore, the district
                 court did not abuse its discretion in denying Granite Gaming's motion for
                 a preliminary injunction. Accordingly we,




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A    e
                           ORDER the judgment of the district court AFFIRMED.'




                                                 Parraguirre


                                                                             ,   J.
                                                 Hardesty




                                                                                 J.



                                                                                 J.
                                                 Saitta




                       "The Honorable Mark Gibbons, Justice, is disqualified and did not
                participate in the decision of this matter.

SUPREME COURT
        OF
     NEVADA
                                                   4
(C) 1947A
                cc: Hon. Elizabeth Goff Gonzalez, District Judge
                     Ara H• Shirinian, Settlement Judge
                     The Jimmerson Law Firm, P.0
                     Lovato Law Firm, P.C.
                     Las Vegas City Attorney
                     Jolley Urga Wirth Woodbury & Little
                     Holland & Hart LLP/Las Vegas
                     Pisanelli Bice, PLLC
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                  5
(0) 1947A mem